                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Mario Devonne Jones                                                Docket No. 5:11-CR-195-1BR

                                Petition for Action on Supervised Release

COMES NOW Maurice J. Foy, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Mario Devonne Jones, who, upon an earlier plea
of guilty to Conspiracy to Distribute and Possess With the Intent to Distribute More Than Twenty-Eight
(28) Grams of Cocaine Base (Crack) and More Than Five Hundred (500) Grams of Cocaine, 21 U.S.C. §
846, was sentenced by the Honorable W. Earl Britt, Senior U.S. District Judge, on February 6, 2012, to the
custody of the Bureau of Prisons for a term of 120 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 60 months. On January 16,
2013, the court reduced the custodial sentence in the Bureau of Prisons to 72 months and on November 24,
2014, the court further reduced the custodial sentence to 58 months in custody.

   Mario Devonne Jones was released from custody on October 30, 2015, at which time the term of
supervised release commenced.

    On December 29, 2017, the court was notified that on December 16, 2017, in Nash County, North
Carolina, the defendant was charged with Misdemeanor Larceny. The probation office recommended that
this case be allowed to resolve itself in state court with no further court action at this time. The court
concurred. This charge was dismissed.

    On March 29, 2018, the court was notified that on March 22, 2018, in Wake County, North Carolina,
the defendant was served with a warrant alleging that he committed the offense of Hit and Run Failure to
Stop Causing Property Damage on March 13, 2018. It was recommended that this case be allowed to
resolve itself in state court with no further action taken at this time and if the defendant was found guilty, a
new recommendation to address the non-compliance would be submitted to the court. The court concurred.
This case was dismissed.

    On May 14, 2018, the court was notified that the defendant provided a urinalysis on May 7, 2018, that
returned positive for marijuana on May 11, 2018. It was recommended that the defendant be afforded an
opportunity to participate in substance abuse treatment along with placement in the Surprise Urinalysis
Program, with no further court action taken at this time. The court concurred.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On December 12, 2018, the defendant came into the probation office to provide a urinalysis. While in the
process of providing a urinalysis, it was discovered that the defendant was using a small squirt bottle with
another person’s urine in it. The defendant initially denied any wrong doing; however, once the squirt bottle
was found rolled up in his underwear, he admitted to the deception. He then signed a drug admission form
acknowledging that he used marijuana on December 1, 2018. As a result, the probation office is
recommending that the defendant participate in substance abuse treatment, be continued in the Surprise
Urinalysis Program and participate in a cognitive behavioral program (MRT) to address his irrational
thinking. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.
Mario Devonne Jones
Docket No. 5:11-CR-195-1BR
Petition For Action
Page 2




PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Michael C. Brittain                              /s/ Maurice J. Foy
Michael C. Brittain                                  Maurice J. Foy
Supervising U.S. Probation Officer                   Senior U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8678
                                                     Executed On: December 26, 2018

                                       ORDER OF THE COURT
                                26               December
Considered and ordered this _________    day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

____________________
W. Earl Britt
Senior U.S. District Judge
